ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “with a load demand sensor, measuring a demand for power placed on an output port of a device by a connected load” in addition to other limitations recited therein.

Claims 2-7 are allowed by virtue of their dependency from claim 1.

Claim 8 is allowed because the prior art of record fails to disclose or suggest a device including the limitation “a first load demand sensor configured to measure a demand for power placed on an output port of a device by a connected load” in addition to other limitations recited therein.

Claims 9-14 are allowed by virtue of their dependency from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842